[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                         FILED
                                                                   U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                        No. 04-16547                     November 3, 2005
                                                                      THOMAS K. KAHN
                                                                             CLERK
                      D. C. Docket No. 04-00017-CR-001-WLS-1

UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                            versus

JOHN LEE BAILEY,

                                                                      Defendant-Appellant.



                      Appeal from the United States District Court
                          for the Middle District of Georgia


                                    (November 3, 2005)

Before TJOFLAT and KRAVITCH, Circuit Judges, and JORDAN*, District Judge.




*Honorable Adalberto Jordan, United States District Judge for the Southern District of Florida,
sitting by designation.
PER CURIAM:

       AFFIRMED. See 11th Cir. R. 36-1.1




   1
     11th Cir. R. 36-1 provides:
        When the court determines that any of the following circumstances exist:
               (a) judgment of the district court is based on findings of fact that are not clearly
erroneous;
               (b) the evidence in support of a jury verdict is sufficient;
               (c) the order of an administrative agency is supported by substantial evidence on the
                    record as a whole;
               (d) summary judgment, directed verdict, or judgment on the pleadings is supported
by the record;
               (e) judgment has been entered without a reversible error of law; and an opinion
                    would have no precedential value, the judgment or order may be affirmed or
                    enforced without opinion.


                                                 2